Applicant’s Election reply filed on 4/29/2022, is acknowledged.                        The Restriction has been withdrawn.   

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose: a composition that includes an adhesive agent and a release aid of a cationic polymer salt comprising a reaction product of a polyamine or a polyalkyleneimine and a substituted alkyl trialkyl quaternary ammonium salt of claimed formula (I), wherein terms X, R1 – R4 are as claimed (claim 1); a coating including a release aid including a cationic polymer salt comprising a reaction product of a polyamine or a polyalkyleneimine and a substituted alkyl trialkyl quaternary ammonium salt of formula (1), wherein terms X,     R1 – R4 are as claimed (claim 13); a method of creping a paper web including applying to a creping cylinder the composition of claim 1 (claim 16); a method of treating paper including adding a cationic polymer salt to cellulose fibers, the cationic polymer salt comprising a reaction product of a polyamine or a polyalkyleneimine and a substituted alkyl trialkyl quaternary ammonium salt of formula (I), wherein terms X, R1 – R4 are as claimed (claim 17).             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  



/MARK HALPERN/Primary Examiner, Art Unit 1748